Citation Nr: 1411522	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  10-22 334A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 10 percent for gastroesophageal reflux disease (GERD) with NSAID colitis (also claimed as Crohn's disease and irritable bowel syndrome (IBS)), currently rated as 10 percent disabling. 

2.  Entitlement to a temporary total disability evaluation based upon convalescence for drainage of a peri-rectal abscess on March 30, 2009, pursuant to 38 C.F.R. § 4.30 (2013).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 

INTRODUCTION

The Veteran had active service from October 1994 to July 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2009 and October 2009 rating determinations of the Department of Veterans Affairs (VA) Regional office (RO) located in Philadelphia, Pennsylvania.  

The Veteran appeared at a Travel Board hearing at the RO before the undersigned Veterans Law Judge in November 2011.  A transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As it relates to the Veteran's claim for an increased initial evaluation for GERD with NSAID colitis (also claimed as Crohn's disease and IBS), the Boards notes that at the time of his November 2011 Travel Board hearing, the Veteran testified as to a worsening of his symptoms, to now include chest and arm pain.  VA is obliged to afford a veteran a contemporaneous examination where there is evidence of an increase in the severity of the disability.  VAOPGCPREC 11-95 (1995).  The veteran is competent to provide an opinion that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  Moreover the last VA examination of record is more than three years old.  As such, an additional VA examination to determine the severity of any current GERD with NSAID colitis (also claimed as Crohn's disease and IBS) is warranted.

As to the request for a temporary total disability evaluation based upon convalescence for drainage of a peri-rectal abscess on March 30, 2009, the Board notes that temporary total ratings will be assigned from the date of hospital admission and continue for 1, 2, or 3 months from the first day of the month following hospital discharge when treatment of a service-connected disability results in: (1) Surgery (including outpatient surgery after March 1, 1989) necessitating at least one month of convalescence; (2) Surgery with severe postoperative residuals such as incompletely healed surgical wounds, recent amputation stumps, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) Immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a). 

The Veteran maintains that the peri-rectal abscess developed as a result of a service-connected disability, to include medications taken for his service-connected lumbar spine condition or as a result of the his service-connected gastrointestinal disorders.  

In an October 2009 addendum report, the December 2008 VA examiner indicated that the case was well known to her.  She stated that based upon the course of disease process, the condition was not NSAID induced but a more serious inflammatory bowel disease, likely Crohn's disease.  She indicated that based upon clinical course noted, rectum condition and surgeries related thereof would not be considered to be related to the Veteran's service-connected condition of lumbosacral strain prescribed VA medication. 

The Board observes that in addition to service connection being in effect for lumbosacral strain, service connection is also in effect for GERD with IBS (also claimed as Crohn's disease and non-steroidal induced colopathy) associated with lumbosacral strain.  As such, clarification is needed as to whether the Veteran's peri-rectal abscess is as a result of a service-connected disability.  

In addition to determining whether the peri-rectal abscess surgery is related to a service-connected disability, the Board further notes that it must be determined whether the surgery resulted in the necessity of at least one month of convalescence or if the surgery caused severe postoperative residuals such as incompletely healed surgical wounds.  The Board observes that notations in the medical record as to a veteran's incapacity to work after surgery must be taken into account in the evaluation of a claim brought under the provisions of 38 C.F.R. § 4.30.  Felden v. West, 11 Vet. App. 427, 430 (1998); Seals v. Brown, 8 Vet. App. 291, 296-97 (1995).  The Court of Appeals for Veterans Claims (Court) has defined convalescence as the stage of recovery following an attack of disease, a surgical operation, or an injury.  Felden, 11 Vet. App. at 430 (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 415 (30th ed., 2003)).  The Court also defined recovery as the act of regaining or returning toward a normal or healthy state.  Id. (citing WEBSTER'S MEDICAL DESK DICTIONARY 606 (1986)).  

As such, the matter should be referred to a VA examiner for a determination as to whether the March 30, 2009 pre-rectal abscess surgery resulted from a service-connected disability and whether the surgery resulted in the necessity of at least one month of convalescence or caused severe postoperative residuals such as incompletely healed surgical wounds.

As this claim must be remanded for other matters, the Board concludes that updated VA and private treatment records should be sought.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he identify all VA and non-VA health care providers that have treated him for his service-connected gastrointestinal disorder from September 2011 to the present.  After obtaining proper authorizations where necessary, obtain and associate the identified treatment records with the record. 

2.  The RO should schedule the Veteran for a VA gastrointestinal examination to determine the nature and severity of his service-connected GERD with IBS (also claimed as Crohn's disease and non-steroidal induced colopathy).  All appropriate testing should be performed and all findings reported in detail.  The claims folder, including a copy of this remand, and all other pertinent records, must to be made available to the examiner in conjunction with the examination.  The examiner should comment on the absence or presence of the following: persistently recurrent epigastric distress; dysphagia, pyrosis; regurgitation; substernal or arm or shoulder pain; considerable impairment of health; vomiting; material weight loss; hematemesis or melena, with moderate anemia; the presence or absence of constipation, diarrhea, abdominal distress, and pain, as well as other disturbances in bowel function associated with gastrointestinal disability, and to describe any health impairment to include whether it is mild, moderate, or severe.

3.  The claims folder and all other pertinent treatment records should be forwarded to an appropriate VA examiner to determine whether the Veteran's March 30, 2009 peri-rectal abscess surgery arose as a result of a service-connected disability.  If so, did the surgery result in the necessity of at least one month of convalescence or cause severe postoperative residuals such as incompletely healed surgical wounds?  The VA examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

If the examiner concludes that a physical examination of the Veteran is necessary in order to provide the requested opinions, such should be scheduled and the Veteran must be notified. 

4.  The RO must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action must be undertaken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After performing the actions listed above, including any other development deemed necessary by the RO, and reviewing the claims folder and all other pertinent evidence, the RO should readjudicate the remaining claims on appeal.  If any benefit sought on appeal is not granted, the Veteran and his representative should be issued a Supplemental Statement of the Case, which should include all pertinent laws and regulations, and be afforded a reasonable opportunity to reply.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


